DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/2/2021, in response to the non-final office action mailed 11/3/2020.
Claims 19-22, 26, 27, 29-35, 37, and 39-45 are pending.  Claims 24, 25, 28, 36, and 38 have been canceled.  Claims 40-45 are newly added.
Claims 30, 41, and 45 remain withdrawn from further consideration for the reasons made of record the reasons set forth herein.
Claims 19-22, 26, 27, 29, 31-35, 37, 39, 40, and 42-44 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Examiner requests that claims 30, 41, and 45 which have been withdrawn from prosecution have status identifiers that are appropriately labeled. 

Election/Restrictions
New claims 41 and 45 relate to cancer which has been withdrawn from prosecution. Examiner notes that new claim 41 is similar to now canceled claim 38 which also read on cancer.
Claims 30, 41, and 45 remain withdrawn.
Claim Objections- withdrawn
The objection of claims 19-22 and 37 is withdrawn in view of the amendment filed 2/2/2021. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view of the amendment filed 2/2/2021.
The rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view of the amendment filed 2/2/2021.

Response to Arguments
Applicant’s arguments filed 2/2/2021 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration of the instant claims and claim scope, new rejections are set forth herein.  An action on the merits is set forth below.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
Claim Objections- new objection
Claims 39, 40, and 42 are objected to because of the following informalities:  
Claim 39 recites the acronym sPLA2GIB which should be written out in full name in the first appearance in the claims.
Claim 40 is objected to as being a substantial duplicate of instant claim 26.  Claim 26 recites a method of inducing or stimulating an immune response in a subject in need thereof, comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5, and wherein the subject has a CD4 T cell-related immunodeficiency, wherein the CD4 T cell-related immunodeficiency is caused by viral infection.  Claim 40 recites a method of inducing or stimulating an immune response in a subject in need thereof, comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5, and wherein the subject has a CD4 T cell-related immunodeficiency caused by viral infection.
Claim 42 is objected to as being a substantial duplicate of instant claim 39. Claim 39 recites a method of inducing or stimulating an immune response in a subject in need thereof, comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5, and wherein the subject has a CD4 T cell-related immunodeficiency, wherein the peptide inhibits sPLA2GIB in the subject having the CD4 T cell-related immunodeficiency.  Claim 42 recites a method of inducing or stimulating an immune response in a subject in need thereof, comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5, and wherein the subject has a CD4 T cell-related immunodeficiency, and wherein the peptide inhibits sPLA2GIB in said subject having the CD4 T cell-related immunodeficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 29, 31-35, and 39 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating HIV or a CD4 T cell related viral disease in a subject, does not reasonably provide enablement for the other CD4 T cell related-immunodeficiency diseases or disorders the fall within the claim scope.   Examiner further notes the specification is not enabled for restoring CD4 T cell function.  Please see below for further details.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. This rejection is maintained from the office action mailed 11/3/2020, but has been amended to reflect claims filed 2/2/2021.  Examiner notes that the instant rejection acknowledges enablement for treating of CD4 T cell related-immunodeficiency viral infection.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims:  The invention is drawn to a method of inducing or stimulating an immune response in a subject in need thereof comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5 or a pharmaceutical composition comprising said peptide, wherein: AA1 designates Phe, Leu, norleucine, tryptophan, 2-naphthylalanine (2NapA), or 1-naphthylalanine (1NapA); AA3 designates Ser, Thr or Cys; AA4 designates Tyr, 2-naphthylalanine (2NapA), 1-naphthylalanine (1NapA), diphenylalanine, 7-hydroxyltetrahydroisoquinoline (7HTiq), or tetrahydroisoquinoline (Tiq); and AA5 designates Lys, Arg, or citrulline; or a salt, hydrate, racemate, or enantiomer thereof, and wherein the subject as a CD4 T cell-related immunodeficiency.  Claim 26 recites wherein the CD4 T cell-related immunodeficiency is caused by viral infection.  Claim 26 recites that the viral infection is an HIV infection.  Claim 27 recites that the CD4 T cell function is restored.  Claim 39 recites the peptide inhibits sPLA2GIB in the subject.
The specification does not explicitly define “CD4 T cell-related immunodeficiency”, or more specifically the identity of diseases and disorders for which subjects would have in order to be deemed a subject that is CD4 T cell-related immunodeficiency.  
Claims must be given their broadest and most reasonable claim interpretation.  The instant claims are deemed to encompass numerous diseases and disorders.
(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions that fall within the instant claim scope but is not comprehensive of the full claim scope.
Murakami et al. (Biol. Pharm. Bull. 27:1158—1164 (2004)- previously cited) teach that secretory phospholipase A2 (sPLA2) is a growing family of structurally related, disulfide-rich, low molecular weight, lipolytic enzymes with a His-Asp catalytic dyad (abstract).  Catalytically active mammalian sPLA2s (IB, IIA, IIC, IID, IIE, IIF, III, V, X, and XIIA) have been identified in mammals (p. 1158).  sPLA2s hydrolyze the ester bond at the sn-2 position of glycerophospholipids in the presence of micromolar to millimolar concentrations of Ca2+ without showing strict fatty acid selectivity.  In general, most group II sPLA2s act on anionic phospholipids in marked preference to charge-neutral phosphatidylcholine (PC), sPLA2-V and -X hydrolyze both anionic phospholipids and PC efficiently, and sPLA2-IB is intermediate. Id. Since the expression of several sPLA2s are elevated during the inflammatory response, it has been argued that the ameliorating effect of sPLA2 inhibitors or antibodies on animal inflammation models may be due, at least in part, to suppression of sPLA2-mediated lipid mediator production.   The modes of cellular action of individual sPLA2s are influenced by their ability to interact with PC, a phospholipid enriched in the outer leaflet of the plasma membrane, and with cell surface HSPG, which presumably plays a role in proper sorting of sPLA2s into particular membrane microdomains (p. 1159).  The control of particular sPLA2s should have advantages over the inhibition of selective lipid mediator pathways and of some other biological events in the treatment of pathologic states. Since more than one PLA2 can be involved in the pathology of various diseases, the understanding of the expression, function, and regulation of each sPLA2 in specific tissues and disease states is of particular importance (p. 1163).
The Merck Manual (https://www.merckmanuals.com/professional/immunology-allergic-disorders/immunodeficiency-disorders/overview-of-immunodeficiency-disorders?query=immunodeficiency accessed 10/22/2020- previously cited) teaches that Immunodeficiency disorders are associated with or predispose patients to various complications, including infections, autoimmune disorders, and lymphomas and other cancers. Primary immunodeficiencies are genetically determined and can be hereditary; secondary immunodeficiencies are acquired and much more common.  Primary immunodeficiencies are classified by the main component of the immune system that is deficient, absent, or defective: humoral immunity, cellular immunity, combined humoral and cellular immunity, phagocytic cells, and complement proteins.  Causes of secondary immunodeficiencies include but are not limited to systemic disorders, immunosuppressive treatments, and prolong serious illness.  Secondary immunodeficiency also occurs among critically ill, older, or hospitalized patients. Prolonged serious illness may impair immune responses; impairment is often reversible if the underlying illness resolves.  Immunodeficiency can result from loss of serum proteins (particularly IgG and albumin) through the following: the kidneys in nephrotic syndrome; the scan in severe burns or dermatitis; in the gastrointestinal tract and enteropathy.  Enteropathy may also lead to lymphocyte loss, resulting in lymphopenia. Treatment focuses on the underlying disorder; for example, a diet high in medium-chain triglycerides may decrease loss of immunoglobulins (Igs) and lymphocytes from the gastrointestinal tract can be beneficial.
Ohashi (Nat. Rev. 2:427-438 (2002)-previously cited) is a review article discussing T-cell signaling and autoimmunity.  T-cell mediated disorders include, but art not limited to, type 1 diabetes, inflammatory bowel syndrome, thyroiditis, and hypergammaglobulinaemia (p. 430).   Models for the induction of autoimmune disease include aberrant peripheral T-cell homeostasis, molecular mimicry, defects in peripheral T-cell tolerance, and defective regulatory T cells (pp. 428-430).  Altered or impaired signaling molecules can contribute to T-cell function and autoimmunity (pp. 430-435).  PI3K signaling is specifically linked to autoimmunity.  Id. 
Hata et al. (J. Clin. Invest. 114:582-588 (2004)- previously cited) teach that cytokines play key roles in spontaneous CD4+ T cell–mediated chronic autoimmune arthritis in SKG mice, a new model of rheumatoid arthritis (abstract; discussion).  Either IL-1 or TNF-α deficiency retarded the onset of arthritis and substantially reduced its incidence and severity. IL-10 deficiency, on the other hand, exacerbated disease, whereas IL-4 or IFN-γ deficiency did not alter the disease course (discussion).  Hata et al. teach that IL-6 may render arthritogenic T cells refractory to the suppressive control exerted by naturally arising CD25+CD4+ regulatory T cells (p. 596, para. 2). 
Weiner (Arch. Neurol. 61:1613-1615 (2004)- previously cited) teaches that multiple sclerosis is a T-cell mediated autoimmune disease in which inflammation is sustained by autoreactive T cells directed against components of the myelin (p. 1614, col. 3).  Immune abnormalities in MS include activated T cells in the blood and cerebrospinal fluid, T-cell reactivity to myelin antigens, Th1-type inflammation in the brain (IL-12 and chemokine  expression), local central nervous system (CNS) immune reaction (Ig-G), linkage of immune abnormalities to clinical course and magnetic resonance imaging, and major histocompatibility complex linkage (p. 1613, col. 1).  The etiology and pathogenesis of multiple sclerosis (MS) have been much debated during the past 50 years. It is now recognized that MS is a complex disease with different clinical and pathological phenotypes, perhaps reflecting different pathways to tissue injury. Thus, MS may not be a single disease entity. Id.
(4) The relative skill of those in the art:
The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that call treat all diseases and disorders that fall within the instant claim scope. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Specific peptides of the peptide formula of in dependent claim 19 are SEQ ID NOs: 1-5.  The claim and specification generally refer to a salt, hydrate, racemate, or enantiomer thereof of the recited peptide formula, however none were actually specifically taught in the specification.
In the examples blood/plasma samples were taken from HIV+ patients.  In an in vitro assay plasma samples were incubated with purified human CD4+ T cells.  The specification states that the bioassay is described in the materials and methods. However, NO such section of “materials and methods” is actually provided in the application.  Examiner cautions applicant about introducing new matter to the instant specification. 
Figure 1 indicates that peptide 1 (FLSYK, SEQ ID NO: 1) inhibits sPLA2G1B.  Figure 2 indicates that the IC50 value of the peptide FLSYK was assessed. Figure 3 indicates that the peptide FLSYK restores CD4+ lymphocyte activity.
The specification states “Peptide I (FLSYK) was able to neutralize the pathogenic activity of the sera from all viremic patients tested”.  The impact on HIV in pathogenic activity is inferred by plasmatic activity inhibition in an in vitro assay. However, examiner expressly notes that viral levels were not assessed.  Examiner notes that there is no supportive data relating to reversing HIV-mediated immunodeficiency.  
There are no other examples of treatment of other diseases or disorders that fall within the instant claim scope.
The specification states, the compositions according to the invention comprise from about 0.01 µg to 100 mg of a compound of formula A, for example between 0.05 µg and 50 mg, preferably between 0.05 µg and 5 mg, for example between 1 µg and 1 mg (p. 9, ll. 17-19).  The dosages range from 103 [1 µg to 1 mg].to 105 [0.01 µg to 100 mg].  There is no actual guidance for a specific dosage for treatment of any specific disease or disorder.
 (8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.
Response to arguments
Applicant traverses the rejection at pages 7-8 of the reply filed 2/2/2021.  Applicant asserts that the application enables “treatment of the subject having a CD4 T cell -related immunodeficiency” and that dependent claims relate to viral infection or cancer (p. 7).  Applicant asserts that the present “clearly enables the use of the claimed peptides for treating diseases related to an inappropriate CD4 T cell activity, and particularly CD4 T cell -related immunodeficiency is caused by viral infections or cancers”.  Id.  Applicant further states that the peptide is able to “neutralize PLA2GIB-mediated abnormal and pathogenic CD4 T lymphocytes” (p. 8).  Applicant asserts that the skilled artisan would have been able to practice the claimed invention without undue experimentation.  Id.  Applicant states that with respect to salts, hydrates, racemate, or enantiomers that the skilled artisan would not require undue experimentation to prepare such compositions.  Id.  
Applicant further states that “the claim peptides are able to completely neutralize PLA2GIB-mediated CD4 anergy in HIV infected subjects, which was totally unknown”.  Id.  Examiner expressly notes with regard to the specific statement by applicant, the specification makes a statement however there is no data in the specification to support this assertion.  It is unclear if the effect on CD4 anergy what is in vivo results, e.g. in an infected HIV subject, OR whether the results are from CD4 cells obtained from an infected HIV subject [which would be in vitro data].
Examiner has reviewed and considered applicant’s arguments but is not persuaded.  Examiner notes that the specification is deemed to be enabling for treating HIV or a CD4 T-cell related viral infection, however the specification is not deemed to reasonably provide enablement for the other CD4 T cell related-immunodeficiency diseases or disorders the fall within the claim scope.   
The data in the examples is limited to in vitro data using blood/plasma samples taken from HIV+ patients.  In an in vitro assay plasma samples were incubated with purified human CD4+ T cells.  The specification states that the bioassay is described in the materials and methods. However, NO such section of “materials and methods” is actually provided in the application.  
The specification states “Peptide I (FLSYK) was able to neutralize the pathogenic activity of the sera from all viremic patients tested”.  The impact on HIV in pathogenic activity is inferred by plasmatic activity inhibition in an in vitro assay. However, examiner expressly notes that viral levels were not assessed.  
There are no other examples of treatment of other diseases or disorders that fall within the instant claim scope.  There is no actual guidance for a specific dosage for treatment of any specific disease or disorder.
Contrary to applicant’s assertions, the skilled artisan would be hard-pressed to extrapolate from a single peptide in a single in vitro assay using HIV infected cells to all iterations of CD4 T cell-related immunodeficiencies.  The skilled artisan would not only need to know all forms of CD4 T cell-related immunodeficiencies, but also need to know identify patient populations that would benefit from treatment with the peptides, identify  appropriate peptide dosages for treatment, routes of administration and dosing schedules.  Based on the limited guidance the specification, the specification is enabled for treatment of viruses, including HIV, but this cannot be extrapolated to other CD4 T cell-related immunodeficiencies.
The rejection is maintained for at least these reasons and those previously made of record.

Claim 37 remains/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a subject with a CD4 T cell related viral disease in a subject (e.g., HIV), does not reasonably provide enablement for all viral diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This rejection is maintained from the office action mailed 11/3/2020, but has been amended to reflect claims filed 2/2/2021.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims:  The invention is drawn to a method treating a subject in need thereof having a viral disease, comprising administering to the subject cyclic (2-NaphthylAla)-Leu-Ser-(2-NaphthylAla)-Arg, or a salt, hydrate, racemate, or enantiomer thereof, in an amount effective for inducing or stimulating CD4 T cells.
(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions but is not comprehensive of the full claim scope.
A search of the art did not uncover a single agent that was able to treat all viral diseases.
For example, the Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses accessed 2/19/19- previously cited) teaches antiviral drugs and states that the drug interfere with viral particle attachment, inhibit cellular receptor, factor required for viral replication or block specific virus coded enzymes. The Merck Manual also teaches that some drugs may be effective against other viruses (i.e. HIV drugs are used for Hepatitis B), however the Merck Manual, nor does the prior art teach that a single peptide could treat all viruses. 
Dimitrov (Nature reviews 2:109-122 (2004)) is a review article teaching that of more than 3,600 known viruses, hundreds can infect human cells and most of those are associated with disease. To gain access to the cell interior, animal viruses attach to host-cell receptors (abstract).  All viruses contain nucleic-acid genomes (either RNA or DNA), which are packaged with proteins that are encoded by the viral genome. Viruses can be divided into two main categories; enveloped viruses, which have a lipid membrane (envelope) that is derived from the host cell; and non-enveloped viruses, which lack a membrane. Viruses from 24 different families can cause, or are associated with, diseases in humans (TABLE 1), so it is crucial to understand how different viruses solve the problem of entry into cells, and how this process can be inhibited (p. 109).  Both non-enveloped and enveloped viruses share the same main steps and routes of virus entry — which begin with attachment to cell-surface receptors and end with the delivery of the viral genome to the cell cytoplasm (FIG. 1). After binding to receptors — which can be proteins, carbohydrates or lipids — viruses use two main routes to enter the cell — the endocytic and non-endocytic routes. The endocytic route is usually by transport in clathrin-coated vesicles or pits, but nonclathrin-coated pits, macropinocytosis or caveolae are also used2. Some viruses can induce internalization by endocytosis — for example, simian virus 40 (SV40), which induces local actin polymerization and dynamin recruitment at the site of entry (FIG. 1). The non-endocytic route of entry involves directly crossing the plasma membrane at neutral pH (FIG. 1).Viruses that use the non-endocytic route can also enter cells by the endocytic pathway — for example, human immunodeficiency virus type 1 (HIV-1). Id.   Examiner would like to point out Table 1 which indicates different families of viruses and their specific cell entry point surface receptors.  
ONLY viruses of the Retroviridae family (e.g., HIV-1) utilize CD4+ as the surface cell receptor for cell entry.
Douek (AIDS reviews 5:172-177 (2003)) teach that HIV-1 establishes a chronic infection that is marked by the progressive depletion of CD4+ T-cells (abstract). Of all the viral infections that afflict humans, only HIV-1 is known to cause such profound and inevitable CD4+ T-cell loss.  Id.. Observations reveal a strategy in which HIV-1 induces immune activation to generate replaceable targets, activated CD4+ T-cells, which sustain its replication. Although the majority of these target cells are short-lived by physiological design, chronic activation can indirectly strain homeostasis of the naive and resting memory T-cell pools in a number of ways. In the context of virus-induced damage to the lymphoid tissues and cells that maintain these T-cell pools, and physiological limitations in peripheral CD4+ T-cell renewal, this homeostatic strain leads to the progressive depletion of the more vulnerable CD4+ T-cell pools.  Id.  See also reference generally.
(4) The relative skill of those in the art:
The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that call treat all viral diseases. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
In the examples blood/plasma samples were taken from HIV+ patients.  In an in vitro assay plasma samples were incubated with purified human CD4+ T cells.  The specification states that the bioassay is described in the materials and methods. However, NO such section of “materials and methods” is actually provided in the application.  Examiner cautions applicant about introducing new matter to the instant specification.
Figure 1 indicates that peptide 1 (FLSYK, SEQ ID NO: 1) inhibits sPLA2G1B.  Figure 2 indicates that the IC50 value of the peptide FLSYK was assessed. Figure 3 indicates that the peptide FLSYK restores CD4+ lymphocyte activity.
The specification states “Peptide I (FLSYK) was able to neutralize the pathogenic activity of the sera from all viremic patients tested”.  However, examiner expressly notes that viral levels were not assessed.  The impact on HIV in pathogenic activity is inferred by plasmatic activity inhibition in an in vitro assay.
Examiner expressly notes that the data in the specification is limited to HIV, no other viruses were assessed.  There are no other examples of treatment of other viral diseases or disorders that fall within the claim scope.
The claim and specification generally refer to a salt, hydrate, racemate, or enantiomer thereof of cyclic (2-NaphthylAla)-Leu-Ser-(2-NaphthylAla)-Arg, however none were actually specifically taught in the specification.
The specification states, the compositions according to the invention comprise from about 0.01 µg to 100 mg of a compound of formula A, for example between 0.05 µg and 50 mg, preferably between 0.05 µg and 5 mg, for example between 1 µg and 1 mg (p. 9, ll. 17-19).  The dosages range from 103 [1 µg to 1 mg].to 105 [0.01 µg to 100 mg].  There is no actual guidance for a specific dosage for treatment of any specific disease, much less all viral diseases.
 (8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 
Response to arguments
Applicant traverses the rejection at pages 8-9 of the reply filed 2/2/2021.  Applicant asserts the same arguments as presented above for claim 37.  
Examiner’s counterpoints are pertinent to the instant rejection of claim 37.  Examiner expressly notes that the data found in the specification is limited to a single virus, HIV-1, which is a member of Retroviridae family.  This is the only family of viruses that uses CD4+ as a surface receptor to gain cell entry and initiate viral replication [progression of viral disease].  The skilled artisan cannot extrapolate from a single virus to treatment of all viruses.  Is further noted that viruses come in many forms, e.g., DNA, RNA, single or double-stranded, positive and negative sense.  Without undue experimentation, the skilled artisan cannot predict which the numerous viruses may or may not be treatable by the claimed peptides.
The instant rejection is maintained for at least these reasons and those previously made of record.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating HIV or a CD4 T cell related viral disease in a subject, does not reasonably provide enablement for the other CD4 T cell related-immunodeficiency diseases or disorders the fall within the claim scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a new rejection necessitated by the amendment filed 2/2/2021.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims:  The invention is drawn to a method of inducing or stimulating an immune response in a subject in need thereof comprising administering to the subject a peptide comprising the sequence AA1-Leu-AA3-AA4-AA5 or a pharmaceutical composition comprising said peptide, wherein: AA1 designates Phe, Leu, norleucine, tryptophan, 2-naphthylalanine (2NapA), or 1-naphthylalanine (1NapA); AA3 designates Ser, Thr or Cys; AA4 designates Tyr, 2-naphthylalanine (2NapA), 1-naphthylalanine (1NapA), diphenylalanine, 7-hydroxyltetrahydroisoquinoline (7HTiq), or tetrahydroisoquinoline (Tiq); and AA5 designates Lys, Arg, or citrulline; or a salt, hydrate, racemate, or enantiomer thereof, wherein the subject as a CD4 T cell-related immunodeficiency; and wherein the peptide inhibits sPLA2GIB in said subject having the CD4 T cell-related immunodeficiency.
The specification does not explicitly define “CD4 T cell-related immunodeficiency”, or more specifically the identity of diseases and disorders for which subjects would have in order to be deemed a subject that is CD4 T cell-related immunodeficiency.  
Claims must be given their broadest and most reasonable claim interpretation.  The instant claims are deemed to encompass numerous diseases and disorders.
(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions that fall within the instant claim scope but is not comprehensive of the full claim scope.
Murakami et al. (Biol. Pharm. Bull. 27:1158—1164 (2004)- previously cited) teach that secretory phospholipase A2 (sPLA2) is a growing family of structurally related, disulfide-rich, low molecular weight, lipolytic enzymes with a His-Asp catalytic dyad (abstract).  Catalytically active mammalian sPLA2s (IB, IIA, IIC, IID, IIE, IIF, III, V, X, and XIIA) have been identified in mammals (p. 1158).  sPLA2s hydrolyze the ester bond at the sn-2 position of glycerophospholipids in the presence of micromolar to millimolar concentrations of Ca2+ without showing strict fatty acid selectivity.  In general, most group II sPLA2s act on anionic phospholipids in marked preference to charge-neutral phosphatidylcholine (PC), sPLA2-V and -X hydrolyze both anionic phospholipids and PC efficiently, and sPLA2-IB is intermediate. Id. Since the expression of several sPLA2s are elevated during the inflammatory response, it has been argued that the ameliorating effect of sPLA2 inhibitors or antibodies on animal inflammation models may be due, at least in part, to suppression of sPLA2-mediated lipid mediator production.   The modes of cellular action of individual sPLA2s are influenced by their ability to interact with PC, a phospholipid enriched in the outer leaflet of the plasma membrane, and with cell surface HSPG, which presumably plays a role in proper sorting of sPLA2s into particular membrane microdomains (p. 1159).  The control of particular sPLA2s should have advantages over the inhibition of selective lipid mediator pathways and of some other biological events in the treatment of pathologic states. Since more than one PLA2 can be involved in the pathology of various diseases, the understanding of the expression, function, and regulation of each sPLA2 in specific tissues and disease states is of particular importance (p. 1163).
The Merck Manual (https://www.merckmanuals.com/professional/immunology-allergic-disorders/immunodeficiency-disorders/overview-of-immunodeficiency-disorders?query=immunodeficiency accessed 10/22/2020- previously cited) teaches that Immunodeficiency disorders are associated with or predispose patients to various complications, including infections, autoimmune disorders, and lymphomas and other cancers. Primary immunodeficiencies are genetically determined and can be hereditary; secondary immunodeficiencies are acquired and much more common.  Primary immunodeficiencies are classified by the main component of the immune system that is deficient, absent, or defective: humoral immunity, cellular immunity, combined humoral and cellular immunity, phagocytic cells, and complement proteins.  Causes of secondary immunodeficiencies include but are not limited to systemic disorders, immunosuppressive treatments, and prolong serious illness.  Secondary immunodeficiency also occurs among critically ill, older, or hospitalized patients. Prolonged serious illness may impair immune responses; impairment is often reversible if the underlying illness resolves.  Immunodeficiency can result from loss of serum proteins (particularly IgG and albumin) through the following: the kidneys in nephrotic syndrome; the scan in severe burns or dermatitis; in the gastrointestinal tract and enteropathy.  Enteropathy may also lead to lymphocyte loss, resulting in lymphopenia. Treatment focuses on the underlying disorder; for example, a diet high in medium-chain triglycerides may decrease loss of immunoglobulins (Igs) and lymphocytes from the gastrointestinal tract can be beneficial.
Ohashi (Nat. Rev. 2:427-438 (2002)-previously cited) is a review article discussing T-cell signaling and autoimmunity.  T-cell mediated disorders include, but art not limited to, type 1 diabetes, inflammatory bowel syndrome, thyroiditis, and hypergammaglobulinaemia (p. 430).   Models for the induction of autoimmune disease include aberrant peripheral T-cell homeostasis, molecular mimicry, defects in peripheral T-cell tolerance, and defective regulatory T cells (pp. 428-430).  Altered or impaired signaling molecules can contribute to T-cell function and autoimmunity (pp. 430-435).  PI3K signaling is specifically linked to autoimmunity.  Id. 
Hata et al. (J. Clin. Invest. 114:582-588 (2004)- previously cited) teach that cytokines play key roles in spontaneous CD4+ T cell–mediated chronic autoimmune arthritis in SKG mice, a new model of rheumatoid arthritis (abstract; discussion).  Either IL-1 or TNF-α deficiency retarded the onset of arthritis and substantially reduced its incidence and severity. IL-10 deficiency, on the other hand, exacerbated disease, whereas IL-4 or IFN-γ deficiency did not alter the disease course (discussion).  Hata et al. teach that IL-6 may render arthritogenic T cells refractory to the suppressive control exerted by naturally arising CD25+CD4+ regulatory T cells (p. 596, para. 2). 
Weiner (Arch. Neurol. 61:1613-1615 (2004)- previously cited) teaches that multiple sclerosis is a T-cell mediated autoimmune disease in which inflammation is sustained by autoreactive T cells directed against components of the myelin (p. 1614, col. 3).  Immune abnormalities in MS include activated T cells in the blood and cerebrospinal fluid, T-cell reactivity to myelin antigens, Th1-type inflammation in the brain (IL-12 and chemokine  expression), local central nervous system (CNS) immune reaction (Ig-G), linkage of immune abnormalities to clinical course and magnetic resonance imaging, and major histocompatibility complex linkage (p. 1613, col. 1).  The etiology and pathogenesis of multiple sclerosis (MS) have been much debated during the past 50 years. It is now recognized that MS is a complex disease with different clinical and pathological phenotypes, perhaps reflecting different pathways to tissue injury. Thus, MS may not be a single disease entity. Id.
(4) The relative skill of those in the art:
The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that call treat all diseases and disorders that fall within the instant claim scope. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Specific peptides of the peptide formula of in dependent claim 19 are SEQ ID NOs: 1-5.  The claim and specification generally refer to a salt, hydrate, racemate, or enantiomer thereof of the recited peptide formula, however none were actually specifically taught in the specification.
In the examples blood/plasma samples were taken from HIV+ patients.  In an in vitro assay plasma samples were incubated with purified human CD4+ T cells.  The specification states that the bioassay is described in the materials and methods. However, NO such section of “materials and methods” is actually provided in the application.  Examiner cautions applicant about introducing new matter to the instant specification. 
Figure 1 indicates that peptide 1 (FLSYK, SEQ ID NO: 1) inhibits sPLA2G1B.  Figure 2 indicates that the IC50 value of the peptide FLSYK was assessed. Figure 3 indicates that the peptide FLSYK restores CD4+ lymphocyte activity.
The specification states “Peptide I (FLSYK) was able to neutralize the pathogenic activity of the sera from all viremic patients tested”.  The impact on HIV in pathogenic activity is inferred by plasmatic activity inhibition in an in vitro assay. However, examiner expressly notes that viral levels were not assessed.  Examiner notes that there is no supportive data relating to reversing HIV-mediated immunodeficiency.  There is no evidence that implicitly or explicitly supports a decrease in viral load (reversal of HIV). 
There are no other examples of treatment of other diseases or disorders that fall within the instant claim scope.  
The specification fails to provide any guidance as to correlation between CD4 T-cell related immunodeficiency diseases and sPLA2GIB, much less what impact inhibition of sPLA2GIB would have in any given disease. 
The specification states, the compositions according to the invention comprise from about 0.01 µg to 100 mg of a compound of formula A, for example between 0.05 µg and 50 mg, preferably between 0.05 µg and 5 mg, for example between 1 µg and 1 mg (p. 9, ll. 17-19).  The dosages range from 103 [1 µg to 1 mg].to 105 [0.01 µg to 100 mg].  There is no actual guidance for a specific dosage for treatment of any specific disease or disorder.
 (8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.

Closest prior art 
Claims 26, 27, 43, and 44 appear to be free of the prior art.
The closest art to the instant claims is Scott et al. (WO 99/41278- previously cited).
Scott et al. teach cyclic peptides and compounds which inhibit the enzyme activity of phospholipase A2. Preferred compounds include cFLSYK, cFLSYR and c(2Nap)LS(2Nap)R (abstract; p. 3, ll. 35-36; p. 4, ll. 12-17).  The peptides can be used included in a pharmaceutical composition to treat a subject suffering from septic shock, rheumatoid arthritis and/or other inflammatory diseases (p. 4, ll. 21-29).  The peptides inhibit Type II PLA2, however there is no effect on CD4 T cells.
Accordingly, claims 26, 27, 37, 43, and 44 appear to be free of the prior art.

Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. 
Claims 19-22, 26, 27, 29-35, 37, and 39-45 are pending.  Claims 30, 41, and 45 remain withdrawn.
Claims 19-22, 29, 31-35, 39, and 42 are rejected.  Claims 26, 27, 37, 40, 43, and 44 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654